DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10/21/21 has been entered.  Claims 1-20 remain pending in the application, wherein Claims 5, 9-16 remain withdrawn.  Applicant’s amendments to the (Specification, Drawings, and Claims) have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 7/21/21.
Specification
Examiner notes:
As best understood from the specification amendment of 10/21/21-- the typographical error of “stiches” in [0039] was corrected, wherein the annotation of the correction was inadvertently left out
The disclosure is objected to because of the following informalities: 
[0037] needs confirmation that the use of the term “some such cases” indicates that the “other cases” exclusive of the “some such cases” recites “at least two sticky or tacky yarns”, wherein the latter has been disclosed as the opposite of the “some such cases” in [0037]
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1 Lines 15-17 “wherein the heel section comprises a single tacky yarn disposed on both an exterior surface of the sock at the heel section and an interior surface of the sock at the heel section” is not found in the specification; 
Claim 1 Lines 17-19 “wherein the one or more toe sections comprise a single tacky yarn disposed on both an exterior surface of the sock at the one or more toe sections and an interior surface of the sock at the one or more toe sections” is not found in the specification
Similar objection applies to Claim 17 Lines 13-15
Similar objection applies to Claim 17 Lines 15-17
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 6-8, 17-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, Claims 1 and 17 are rejected for their limitations directed to “a single tacky yarn” utilized for both the toe section and heel section.  The recitation is considered new matter for indicating that the single tacky yarn of the heel and toe sections are different tacky yarns.  In other words, Claims 1 and 17 currently recite “a first single tacky yarn for both the interior/exterior of the heel section” and “a second single tacky yarn for both the interior/exterior of the toe section”, wherein, as best understood, [0037] does not provide support for such an interpretation, as [0037] only recites in some such cases, a single yarn throughout the exterior and interior surface of the sock, as opposed to a first yarn for the exterior of the sock and a second yarn for the interior of the sock.
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 1-4, 6-8, 17-20 are rejected under 35 U.S.C. 112(b).
The term “a single tacky yarn” in Claim 1 Line 17 related to the toe section is unclear and therefore renders the claim indefinite.  It is unclear how it relates to the “a single tacky yarn” of Claim 1 Line 15 related to the heel section.  Especially in light of applicant’s remarks, it is unclear whether applicant intended for the tacky yarn of the heel and toe section to be the same tacky yarn or two different first and second tacky yarns.
Similar rejection applies for Claim 17 Line 15 relative to Claim 17 Line 13.
Dependent claims are rejected at the least for depending on rejected claims.

Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
In order to provide rejections and apply art:
Claims 1 and 17 will be interpreted as the same tacky yarn, especially in light of applicant’s remarks presented 10/20/21
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US Publication 2017/0099882) in view of Burch (USPN 10327498) and Andersson (US Publication 2011/0131706).
Regarding Claim 1, Hong teaches an athletic sock having a closed end configured to be disposed proximate a user's toes and an open end opposite the closed end and configured to at least partially encircle a user's leg (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 4; [0002] “present disclosure relates to a sock”; Hong teaches the sock which meets the structural limitations in the claims and performs the functions as recited such as being capable of being used in an athletic context, especially in light of [0044] “sport sock”, and of being capable of such disposal and encircling, especially in light of [0043] “sock 200….may include a band portion 260…and a cylindrical body receiving an ankle, foot, partial leg.  The cylindrical body may include a leg portion 210…an instep portion 220…a toe portion 240…and a sole portion 230 and a heel portion 250….closing an open toe portion 240”), the athletic sock comprising:
an ankle portion (see Fig. 4),
wherein the ankle portion is configured to at least partially surround an ankle of the user (see aforementioned in preamble);
a leg portion extending between the ankle portion and the open end (see aforementioned in preamble), wherein the leg portion defines:
a calf section configured to surround at least a portion of the user's leg (see aforementioned in preamble); and
a shin section configured to accommodate a shin guard received by the athletic sock (see aforementioned in preamble; Hong teaches a leg portion which meets the structural limitations in the claims and performs the functions as recited such as being capable of accommodating external elements); and
a foot portion extending between the closed end and the ankle portion (see aforementioned in preamble), wherein the foot portion defines:
a heel section configured to cover a heel of the user's foot (see aforementioned in preamble); and
one or more toe sections configured to cover the toes and ball of the user's foot (see aforementioned in preamble),
wherein the heel section comprises a single tacky yarn disposed on both an exterior surface of the sock at the heel section and an interior surface of the sock at the heel section (see Fig. 4; as for there being yarn both exterior and interior--[0047] "inner yarn may be knitted as an inner portion …and the outer yarn may be knitted as an outer portion"; [0048] "inner yarn…to contact a skin.  The outer yarn ...to be exposed outwardly"; inasmuch as the term “yarn” is singular, it is a single yarn; as for such yarn being at the heel section--[0046] "heel portion 250…may be formed via knitting between the inner yarn and outer yarn as in the conventional sock"; as for tacky yarn material on the interior-- conventionally, [0057] "conventional sock may have the band portion consisting of the covering yarn, inner yarn and outer yarn...the spandex yarn may act as the inner yarn"; [0057] in conjunction with [0046] indicates that, since the conventional sock uses inner yarn as spandex, then so would the instant disclosure; as for tacky yarn material on the exterior--[0078] “band portion 260 may have…twisted yarn as an outer yarn…the twisted yarn may include one selected from spandex yarn”; [0078] in conjunction with [0046] indicates that the outer yarn of the heel section would also be spandex; as such, there is tacky yarn disposed on both the interior/exterior of the heel section) and
wherein the one or more toe sections comprise a single tacky yarn disposed on both an exterior surface of the sock at the one or more toe sections and an interior surface of the sock at the one or more toe sections (see Fig. 4; as for there being yarn both exterior and interior--[0047] "inner yarn may be knitted as an inner portion …and the outer yarn may be knitted as an outer portion"; [0048] "inner yarn…to contact a skin.  The outer yarn ...to be exposed outwardly"; inasmuch as the term “yarn” is singular, it is a single yarn; as for such yarn being at the toe section--[0046] " toe portion 240 may be formed via knitting between the inner yarn and outer yarn as in the conventional sock"; as for tacky yarn material on the interior-- conventionally, [0057] "conventional sock may have the band portion consisting of the covering yarn, inner yarn and outer yarn...the spandex yarn may act as the inner yarn"; [0057] in conjunction with [0046] indicates that, since the conventional sock uses inner yarn as spandex, then so would the instant disclosure; as for tacky yarn material on the exterior--[0078] “band portion 260 may have…twisted yarn as an outer yarn…the twisted yarn may include one selected from spandex yarn”; [0078] in conjunction with [0046] indicates that the outer yarn of the toe portion would also be spandex; as such, there is tacky yarn disposed on both the interior/exterior of the toe section”).

	Hong does not explicitly teach that the tacky yarn of the heel section and the tacky yarn of the toe section is the same.
	However, Hong at least suggests such a recitation ([0058] “band portion 260 may be formed as…continuous knitting”; [0059] “thereafter…outer yarn and inner yarn used for the leg portion 210 are fed continuously”; as such, the inner/outer yarn in two different sections, such as the band and the leg portion, are continuous).

	Nevertheless, Burch teaches that the yarn of the heel section and toe section is the same (see Figs. 3-5 for heel and toe and same; Col. 4 Lines 42-46 “textile upper 12 is formed by knitting, for example circular knitting, a tube…so that the tube forms a first sock portion 20 and a second sock portion 30 joined together at an intermediate ankle portion 40”; Col. 4 Lines 57-58 “first sock portion 20 includes a first toe portion 22, a first lower panel 24”; Col. 4 Lines 61-62 “second sock portion 30 includes a second toe portion 32, a second lower panel 34”).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hong, if necessary, to be of the same yarn as taught by Burch as it is a known method of manufacturing a sock such as for easier manufacturing (Col. 1 Lines 46-47).

Hong also does not explicitly teach that the ankle portion comprising a cut-resistant material.
However, Hong does teach utilizing cut-resistant material in the sock ([0078] “covering yarn of the band portion 260 may have…twisted yarn…the twisted yarn may include…aramid yarn”; [0081] "aramid yarn…may have good tensile strength, toughness, heat resistance, and excellent elasticity").

Andersson teaches the ankle portion comprising a cut-resistant material (see Fig. 1; [0014] "cut resistive material is with advantage a para-aramid"; [0032] "first protection section 14 that includes cut resistive material…forming an ankle area 22").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hong’s ankle portion with the cut-resistant material of Andersson as Andersson teaches it is a known location for cut-resistant material such as for protection during intended use and design choice ([0004], [0012]), especially as Hong already teaches benefits of such a material ([0081]).
Regarding Claim 2, modified Hong teaches all the claimed limitations as discussed above in Claim 1.
Hong further teaches wherein the leg portion further comprises retention banding configured to prevent movement of the athletic sock with respect to the user's leg ([0064] "knitting operation of the band portion 260 may be performed as follows: only the covering yarn may pass"; [0078] "covering yarn of the band 260 may have a rubber yarn as a core yarn and a twisted yarn as an outer yarn twisted on and along the core yarn.  The twisted yarn may include one selected from spandex yarn").
Regarding Claim 4, modified Hong teaches all the claimed limitations as discussed above in Claim 1.
Hong further teaches wherein the foot portion further comprises a midfoot section extending between the heel section and the one or more toe sections (see Fig. 4; see Fig. 4; [0043] "instep portion 220…sole portion 230"; [0046] "instep portion 220, sole portion 230…may be formed via knitting between the inner yarn and outer yarn as in the conventional sock").
wherein the midfoot section is configured to impart compression on the user's foot ([0057] “spandex yarn may act as the inner yarn”; with [0057] in conjunction with [0046], Hong teaches the spandex in the midfoot area which meets the structural limitations in the claims and performs the functions as recited such as being capable of providing compressive functions, especially as it is known in the art that spandex provides compressive functions, see extrinsic evidence Shull et al (USPN 8572766).
Regarding Claim 8, modified Hong teaches all the claimed limitations as discussed above in Claim 1.
Andersson further teaches where the cut-resistant material comprises aramid fiber (see Fig. 1; [0014] "cut resistive material is with advantage a para-aramid"; [0032] "first protection section 14 that includes cut resistive material…forming an ankle area 22").

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US Publication 2017/0099882) in view of Burch (USPN 10327498) and Andersson (US Publication 2011/0131706), as applied to Claim(s) 1, 2, 4, and 8 above, further in view of Beavers (GB 9016398).
Regarding Claim 3, modified Hong teaches all the claimed limitations as discussed above in Claim 2.
Hong does not explicitly teach wherein the retention banding further comprises a first retention band comprising tacky yarn and a second retention band comprising tacky yarn,
wherein the first retention band and the second retention band are knitted such that the tacky yarn is exposed on the interior surface of the sock.

Beavers teaches wherein the retention banding further comprises a first retention band comprising tacky yarn and a second retention band comprising tacky yarn (see Figs. 1 and 2; abstract "inside of the stocking at the opening end region (4) is provided with a region of loose exposed threads (9) made of a bare elastomeric material and which are capable of frictionally holding the stocking on the leg of a wearer.  The threads may be provided in a floated loop pattern"; page 1 Line 33-34 “elastomeric material is that known as elastane”),
wherein the first retention band and the second retention band are knitted such that the tacky yarn is exposed on the interior surface of the sock (see aforementioned).
A mere duplication of parts is seen as obvious to one of ordinary skill in the art because such duplication into a first and second retention band would not have produced a new and unexpected result and therefore has no patentable significance.  In other words, a mere duplication of parts of an element involves only routine skill in the art.  In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)), 
	
	
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hong’s retention band, if necessary, to be of a first and second retention band as taught by Beavers as it is a known retention band arrangement to prevent substantial tourniquet effects while still providing frictional engagement between the sock and the user (page 2 Lines 11-20, page 3 Lines 6-11).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US Publication 2017/0099882) in view of Burch (USPN 10327498) and Andersson (US Publication 2011/0131706), as applied to Claim(s) 1, 2, 4, and 8 above, further in view of Brier (USPN 5319807).
Regarding Claim 6, modified Hong teaches all the claimed limitations as discussed above in Claim 1.
Hong further teaches wherein the one or more toe sections further comprise a top toe section and a bottom toe section (see Fig. 4).

Hong does not explicitly teach wherein the top toe section is knitted via a flat knit knitting technique
and the bottom toe section is knitted via a terry loop knitting technique.

Brier further teaches wherein the top toe section is knitted via a flat knit knitting technique (Fig. 3; Col. 5 Lines 53-54 over-toe panel 16 are flat knit")
and the bottom toe section is knitted via a terry loop knitting technique (Fig. 3; Col. 6 Lines 32-33 "under-toe 23 and toe-box 24 portions are terry knit").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hong’s top and bottom toe section with the flat and terry loop knit, respectively, as taught by Brier as terry knit provides softening of impact and pounding (Col. 6 Lines 13-16) and the contrast between the bottom terry knit and top flat knit provides air circulation (Col. 5 Lines 55-58).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US Publication 2017/0099882) in view of Burch (USPN 10327498) and Andersson (US Publication 2011/0131706), as applied to Claim(s) 1, 2, 4, and 8 above, further in view of Becker et al (FR 2874815), herein Becker.
Regarding Claim 7, modified Hong teaches all the claimed limitations as discussed above in Claim 1.
Hong further teaches wherein the shin section is knitted so as to provide a first compression (wherein the existence of the shin section will provide some degree of compression)
and the calf section is knitted so as to provide a second compression (wherein the existence of the calf section will provide some degree of compression).

Hong does not explicitly teach wherein the second compression is greater than the first compression.

Becker teaches wherein the second compression is greater than the first compression (see Fig. 2; abstract of dialog translation "reinforced elastic part (24) presents a non-uniform elasticity and permits to exert a non-uniform contention pressure on posterior side of a calf”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hong with the compression of Becker in order to provide therapeutic improvements (Lines 49-52, 60-61, 79-80, 92-95, 98-100 of the EPO translation).

Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US Publication 2017/0099882) in view of Burch (USPN 10327498) and Andersson (US Publication 2011/0131706).
Regarding Claim 17, Hong teaches an athletic sock having a closed end configured to be disposed proximate a user's toes and an open end opposite the closed end and configured to at least partially encircle a user's leg (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; see rejection of the preamble of Claim 1 for the rejection of the preamble of Claim 17), the athletic sock comprising:
an ankle portion (see Fig. 4),
wherein the ankle portion is configured to at least partially surround an ankle of the user (see aforementioned in preamble);
a leg portion extending between the ankle portion and the open end (see aforementioned in preamble),
wherein the leg portion is configured to surround at least a portion of the user’s leg and defines retention banding configured to prevent movement of the athletic sock with respect to the user’s leg (see aforementioned in preamble; as for retention banding--[0064] "knitting operation of the band portion 260 may be performed as follows: only the covering yarn may pass"; [0078] "covering yarn of the band 260 may have a rubber yarn as a core yarn and a twisted yarn as an outer yarn twisted on and along the core yarn.  The twisted yarn may include one selected from spandex yarn"; Hong teaches the spandex which meets the structural limitations in the claims and performs the functions as recited such as being capable of preventing movement, especially as spandex is known in the art to provide compressive functions, see extrinsic evidence Shull et al USPN 85272766); and
a foot portion extending between the closed end and the ankle portion (see aforementioned in preamble), wherein the foot portion defines:
a heel section configured to cover a heel of the user's foot (see aforementioned in preamble); and
one or more toe sections configured to cover the toes and ball of the user's foot (see aforementioned in preamble),
wherein the heel section comprises a single tacky yarn disposed on both an exterior surface of the sock at the heel section and an interior surface of the sock at the heel section (see Fig. 4; as for there being yarn both exterior and interior--[0047] "inner yarn may be knitted as an inner portion …and the outer yarn may be knitted as an outer portion"; [0048] "inner yarn…to contact a skin.  The outer yarn ...to be exposed outwardly"; inasmuch as the term “yarn” is singular, it is a single yarn; as for such yarn being at the heel section--[0046] "heel portion 250…may be formed via knitting between the inner yarn and outer yarn as in the conventional sock"; as for tacky yarn material on the interior-- conventionally, [0057] "conventional sock may have the band portion consisting of the covering yarn, inner yarn and outer yarn...the spandex yarn may act as the inner yarn"; [0057] in conjunction with [0046] indicates that, since the conventional sock uses inner yarn as spandex, then so would the instant disclosure; as for tacky yarn material on the exterior--[0078] “band portion 260 may have…twisted yarn as an outer yarn…the twisted yarn may include one selected from spandex yarn”; [0078] in conjunction with [0046] indicates that the outer yarn of the heel section would also be spandex; as such, there is tacky yarn disposed on both the interior/exterior of the heel section) and
wherein the one or more toe sections comprise a single tacky yarn disposed on both an exterior surface of the sock at the one or more toe sections and an interior surface of the sock at the one or more toe sections (see Fig. 4; as for there being yarn both exterior and interior--[0047] "inner yarn may be knitted as an inner portion …and the outer yarn may be knitted as an outer portion"; [0048] "inner yarn…to contact a skin.  The outer yarn ...to be exposed outwardly"; inasmuch as the term “yarn” is singular, it is a single yarn; as for such yarn being at the toe section--[0046] " toe portion 240 may be formed via knitting between the inner yarn and outer yarn as in the conventional sock"; as for tacky yarn material on the interior-- conventionally, [0057] "conventional sock may have the band portion consisting of the covering yarn, inner yarn and outer yarn...the spandex yarn may act as the inner yarn"; [0057] in conjunction with [0046] indicates that, since the conventional sock uses inner yarn as spandex, then so would the instant disclosure; as for tacky yarn material on the exterior--[0078] “band portion 260 may have…twisted yarn as an outer yarn…the twisted yarn may include one selected from spandex yarn”; [0078] in conjunction with [0046] indicates that the outer yarn of the toe portion would also be spandex; as such, there is tacky yarn disposed on both the interior/exterior of the toe section).

Hong does not explicitly teach that the tacky yarn of the heel section and the tacky yarn of the toe section is the same.
	However, Hong at least suggests such a recitation ([0058] “band portion 260 may be formed as…continuous knitting”; [0059] “thereafter…outer yarn and inner yarn used for the leg portion 210 are fed continuously”; as such, the inner/outer yarn in two different sections, such as the band and the leg portion, are continuous).

	Nevertheless, Burch teaches that the yarn of the heel section and toe section is the same (see Figs. 3-5 for heel and toe and same; Col. 4 Lines 42-46 “textile upper 12 is formed by knitting, for example circular knitting, a tube…so that the tube forms a first sock portion 20 and a second sock portion 30 joined together at an intermediate ankle portion 40”; Col. 4 Lines 57-58 “first sock portion 20 includes a first toe portion 22, a first lower panel 24”; Col. 4 Lines 61-62 “second sock portion 30 includes a second toe portion 32, a second lower panel 34”).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hong, if necessary, to be of the same yarn as taught by Burch as it is a known method of manufacturing a sock such as for easier manufacturing (Col. 1 Lines 46-47).

Hong also does not explicitly teach that the ankle portion comprising a cut-resistant material.
However, Hong does teach utilizing cut-resistant material in the sock ([0078] “covering yarn of the band portion 260 may have…twisted yarn…the twisted yarn may include…aramid yarn”; [0081] "aramid yarn…may have good tensile strength, toughness, heat resistance, and excellent elasticity").

Andersson teaches the ankle portion comprising a cut-resistant material (see Fig. 1; [0014] "cut resistive material is with advantage a para-aramid"; [0032] "first protection section 14 that includes cut resistive material…forming an ankle area 22").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hong’s ankle portion with the cut-resistant material of Andersson as Andersson teaches it is a known location for cut-resistant material such as for protection during intended use and design choice ([0004], [0012]), especially as Hong already teaches benefits of such a material ([0081]).
Regarding Claim 18, modified Hong teaches all the claimed limitations as discussed above in Claim 17.
Hong further teaches wherein the retention banding further comprises tacky yarn knitted such that the tacky yarn is exposed on the interior surface of the sock (as aforementioned, [0078] “band portion 260 may have…twisted yarn as an outer yarn…the twisted yarn may include one selected from spandex yarn”; [0047] "inner yarn may be knitted as an inner portion …and the outer yarn may be knitted as an outer portion"; [0048] "inner yarn…to contact a skin.  The outer yarn ...to be exposed outwardly"; [0058] “band portion 260 may be…only the covering yarn”; [0059] “band portion 260 may be formed only of the covering yarn knitted structure”; as such, the tacky yarn is exposed on the interior).
Regarding Claim 19, modified Hong teaches all the claimed limitations as discussed above in Claim 17.
The body of Claim 19 is the same as the body of Claim 4.  As such, see the aforementioned rejection of the body of Claim 4 for the rejection of the body of Claim 19.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US Publication 2017/0099882) in view of Burch (USPN 10327498) and Andersson (US Publication 2011/0131706), as applied to Claim(s) 17-19 above, further in view of Brier (USPN 5319807).
Regarding Claim 20, modified Hong teaches all the claimed limitations as discussed above in Claim 17.
The body of Claim 20 is the same as the body of Claim 6.  As such, see the aforementioned rejection of the body of Claim 6 for the rejection of the body of Claim 20.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-8, 17-20 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.  Nevertheless, for clarification--
Pertaining to applicant’s remarks on 10/20/21 that the “present application…tacky yarn…is disposed on both an exterior surface of the sock and an interior surface of the sock (e.g., the same tacky yarn)”-- examiner notes that the claims are not commensurate with the remarks.  Claim 1 Line 15 recites “a single tacky yarn” wherein Claim 1 Line 17 also teaches “a single tacky yarn,” wherein the antecedent basis of the two recitations indicate that the tacky yarns are different between the heel and the toe section.
Should applicant have intended to claim the tacky yarn of the interior/exterior of the toe section also extends through the interior/exterior of the heel section, examiner may recommend a revision of the claim language, such that 1) proper antecedent basis is provided, and 2) that the language is clear, inasmuch as “same tacky yarn” can mean “same material,” and inasmuch as “same single tacky yarn” can still be met as the term “yarn” is singular and therefore is a “single yarn.”  
Summarily, inasmuch as Hong teaches the sock of the present invention is knitted conventionally, wherein it is disclosed that the conventional sock has an inner yarn and an outer yarn, so does the sock of the present invention have an inner yarn and an outer yarn.  Furthermore, Hong teaches the sock of the present invention has heel and toe sections with said inner yarn and said outer yarn, respectively.  Inasmuch as the inner yarn is disclosed as spandex and the band portion recitation discloses that the outer yarn is of spandex, said outer yarn previously established as being in the heel and toe, then the heel and toe sections both have inner yarn of spandex and outer yarn of spandex.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Hipp et al (USPN 10718074) directed to the inner/outer yarns being continuously the same throughout a sock; Garrou et al (USPN 4149274), Rice et al (USPN 3128475), Feinberg (USPN 2630575), Herb (USPN 2301541), Herb (USPN 230154), and Cohn (USPN 2154124) directed to elastic garment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732